Title: To Alexander Hamilton from Rufus Graves, 6 December 1799
From: Graves, Rufus
To: Hamilton, Alexander


          
            Sir
            Oxford December 6th 1799
          
          Your letter of the 2d. of Novr. requesting me a second time to recommend two persons to act as Cadets I received at this place.
          Immediately on the receipt of your first letter on this subject I signified to a number of my Officers and also to the most respectable Citizens that persons were wanted to fill the Office of Cadet—But no applications have as yet been made by persons for whom I could be reponsible except from enlisted soldiers of whose elligiblity   I have been in doubt—Respecting this I request your information; as also whether Cadets are to be clothed at the public expence as the noncommissioned Officers — soldiers are—
          I have the honor to be with great respect Sir Your obedient Sert. 
          
            R Graves Lt Col. Comt. 16th US Regt.
          
          Major General Hamilton—
        